As filed with the Securities and Exchange Commission on September 6, 2013 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BGS ACQUISITION SUBSIDIARY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 46-3358018 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 20 West 55th Street, 2nd Floor New York, NY 10019 (212) 823-0281 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Cesar Baez BGS Acquisition Subsidiary, Inc. 20 West 55th Street, 2nd Floor New York, NY 10019 (212) 823-0281 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale of the securities to the public:As soon as practicable after (i) this Registration Statement on Form S-4 becomes effective, (ii) all other conditions to the merger of BGS Acquisition Corp., a British Virgin Islands corporation (“BGS Corp.”), into the Registrant (“BGS Acquisition”), with the Registrant surviving, and the merger of TransnetYX Holding Corp. (“TransnetYX”), a Delaware corporation, with and into BGS Merger Subsidiary, Inc., a Delaware corporation (“Merger Sub”), a wholly owned subsidiary of the Registrant, and (iii) all other conditions to the share exchange by and among BGS Corp., the Registrant, Merger Sub, TransnetYX, Black Diamond Financial Group, LLC, a Delaware limited liability company, and Black Diamond Holdings LLC, a Colorado limited liability company (“Black Diamond”), pursuant to the Amended and Restated Merger and Share Exchange Agreement attached as Annex A to the Prospectus contained herein have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, please check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o(Do not check if a smaller reporting company) Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock $ 10.00 (1) $ $ Warrants to purchase common stock (2) $ - $ - $ -(3) Common stock underlying warrants to purchase common stock (2) (4) $ 10.20 (5) $ $ Common stock underlying unit purchase options granted to underwriters (2) (6) $ 10.00 (1) $ $ Warrants underlying unit purchase options granted to underwriters (2) (7) $ - $ - $ -(3) Common stock underlying warrants to purchase common stock underlying unit purchase options granted to underwriters (6) $ 10.20 (5) $ $ Common stock with certain vesting hurdles issued to sponsor of BGS Corp. (8) $ 14.06 (9) $ $ Total fee $ (1)Based on the average of the high and low market price of the ordinary shares and warrants of BGS Corp. on August 29, 2013 for the purpose of calculating the registration fee pursuant to Rule 457(c) and Rule 457(f)(1). (2)These securities will be exchanged on a one-for-one basis for securities of BGS Corp. in connection with the merger of BGS Corp. into the Registrant pursuant to which the current security holders of BGS Corp. will become security holders of the Registrant, and the Registrant will become a public company domiciled in the state of Delaware. (3)In accordance with existing SEC interpretations and Rule 457(g), the entire registration fee for these warrants is allocated to the common stock being registered underlying these warrants, and no separate fee is recorded for these warrants. (4)Such common stock is being offered on a continuous basis to the holders of the related warrants following the redomestication described in the prospectus included in this registration statement. (5)In accordance with existing SEC interpretations and Rule 457(g), the registration fee for these securities is based on the value of the warrants ($0.20) plus the exercise price of the common stock ($10.00). (6)Such common stock is being offered on a continuous basis to the holders of the related unit purchase options following the redomestication described in the prospectus included in this registration statement. (7)Such warrants are being offered on a continuous basis to the holders of the related unit purchase options following the redomestication described in the prospectus included in this registration statement. (8)These securities will be exchanged for 1,333,333 ordinary shares of BGS Corp. and 3,266,667 warrants of BGS Corp. in connection with the merger of BGS Corp. into the Registrant pursuant to which the current security holders of BGS Corp. will become security holders of the Registrant, and the Registrant will become a public company domiciled in the state of Delaware. (9)Based on the weighted average of the vesting hurdle prices of the common stock. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION BECOMES EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND WE ARE NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED SEPTEMBER 6, 2013 and of BGS ACQUISITION SUBSIDIARY, INC. We intend to list our common stock and warrants under the symbols “BGSC” and “BGSCW,” respectively, on the NASDAQ Capital Market following the consummation of our Business Combination (as described in this prospectus). The symbols “BGSC” and “BGSCW” are currently used on the NASDAQ Capital Market by our parent company, BGS Corp., for the listing of its ordinary shares and warrants, respectively. You should carefully consider the contents of this prospectus, including the section “Risk Factors” beginning on page20 of this prospectus. We Are Not Asking You for a Proxy and You are Requested Not To Send Us a Proxy. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in connection with the share exchange or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013 TABLE OF CONTENTS Page USE OF CERTAIN TERMS 3 SUMMARY OF THE PROSPECTUS 5 BGS CORP. SUMMARY FINANCIAL INFORMATION 12 TRANSNETYX SUMMARY FINANCIAL INFORMATION 13 BGS ACQUISITION AND SUBSIDIARIESPRO FORMA SUMMARY FINANCIAL INFORMATION 14 SUMMARY RISK FACTORS 15 SUMMARY COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 17 PRICE RANGE OF SECURITIES AND DIVIDENDS 18 RISK FACTORS 20 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 36 CAPITALIZATION 37 DIVIDEND POLICY 38 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 39 THE MERGER AGREEMENT 55 BGS ACQUISITION CORP.UNAUDITED CONDENSED COMBINED PRO FORMA FINANCIAL STATEMENTS 66 TRANSNETYX BUSINESS 73 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF TRANSNETYX 80 BGS CORP. BUSINESS 87 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF BGS CORP. 93 COMPARATIVE SHARE INFORMATION 95 DIRECTORS, EXECUTIVE OFFICERS, EXECUTIVE COMPENSATION AND CORPORATE GOVERNANCE 97 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT SECURITY OWNERSHIP OF THE COMBINED COMPANY AFTER THE BUSINESS COMBINATION CERTAIN TRANSACTIONS DESCRIPTION OF BGS CORP.’S SECURITIES DESCRIPTION OF THE COMBINED COMPANY’S SECURITIESFOLLOWING THE BUSINESS COMBINATION MATERIAL DIFFERENCES IN THE RIGHTS OF BGS CORP. SHAREHOLDERS FOLLOWING THE BUSINESS COMBINATION EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 PART II II-1 INFORMATION NOT REQUIRED IN PROSPECTUS II-1 EXHIBIT INDEX 1 Annex A – Amended and Restated Merger and Share Exchange Agreement, dated August 13, 2013 Annex B – Lock-up Agreement Annex C – Registration Rights Agreement For Earn-out Common Stock Annex D – Registration Rights Agreement For Lock-up Common Stock This document incorporates by reference important business and financial information about BGS Acquisition and BGS Corp. from documents that are not included in or delivered with this prospectus. These documents are available without charge to security holders of BGS Corp. upon written or oral request at the applicable company’s address and telephone number listed below: BGS Acquisition Corp. 20 West 55th Street, 2nd Floor New York, New York 10019 Telephone: (212) 823-0281 Please be sure to include your complete name and address in your request. Please see “Where You Can Find Additional Information” to find out where you can find more information about BGS Acquisition, BGS Corp. and TransnetYX. USE OF CERTAIN TERMS As further set forth in this prospectus and unless otherwise indicated or where the context otherwise requires: · references to “BGS Corp.” refer to the registrant’s parent company, BGS Acquisition Corp., a British Virgin Islands business company with limited liability; · references to “BGS Acquisition” refer to the registrant, BGS Acquisition Subsidiary, Inc., a Delaware corporation and a wholly owned subsidiary of BGS Corp.; · references to “we,” “us,” “our,” “company” or “our company” refer to BGS Corp. prior to the Business Combination and BGS Acquisition following the Business Combination; · references to “TransnetYX” refer to TransnetYX Holding Corp., a Delaware corporation, and its subsidiaries, unless the context otherwise indicates; · references to “Black Diamond” refer to Black Diamond Holdings LLC, a Colorado limited liability company and majority owner of TransnetYX; · references to the “Securities Act” refer to the United States Securities Act of 1933, as amended, and references to the “Exchange Act” refer to the United States Securities Exchange Act of 1934, as amended; · references to an “FPI” or “FPI status” refer to a foreign private issuer as defined by and determined pursuant to Rule 3b-4 of the Exchange Act; · references to the “Merger Agreement” refer to the Amended and Restated Merger and Share Exchange Agreement dated August 13, 2013 by and among BGS Corp., BGS Acquisition, Black Diamond, Black Diamond Financial Group, LLC and TransnetYX; · references to the “Redomestication” refer to the merger of BGS Corp. with and into BGS Acquisition, a wholly owned subsidiary of BGS Corp., with BGS Acquisition surviving the merger; · references to the “Transaction Merger” refer to the transaction immediately following the Redomestication, pursuant to which TransnetYX will be merged with and into Merger Sub, a wholly owned subsidiary of BGS Acquisition, with Merger Sub surviving; · references to the “Business Combination” refer to the Redomestication together with the Transaction Merger; · references to the “Business Combination Deadline” refer to the date by which the Business Combination must be consummated, which shall initially be September 26, 2013 unless BGS Corp. is able to extend the deadline, in which case the “Business Combination Deadline” shall refer to November 26, 2013; · references to “Ordinary Shares,” “BGS Corp. Warrants” and “Units” refer to securities of BGS Corp.; · references to “Common Stock” and “BGS Acquisition Warrants” refer to securities of BGS Acquisition; · references to the “Initial Shareholder” or “Sponsor” refer to Julio Gutierrez; · references to “FounderShares” refer to the Ordinary Shares held by the Initial Shareholder; 3 · references to “Public Shares” refer to Ordinary Shares sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “public shareholders” refer to holders of Public Shares, including the Initial Shareholder and BGS Corp. management team to the extent the Initial Shareholder and/or members of the management team hold Public Shares, provided that the Initial Shareholder and each memberofmanagement shall be considered a “public shareholder” only with respect to any Public Shares held by them; · references to“Sponsor Warrants” refer to the BGS Corp. Warrants to purchase an aggregate of 3,266,667 Ordinary Shares, each exercisable for one Ordinary Share at $10.00 per share, issued in private placements thatoccurred prior to the consummation of BGS Corp.’s initial public offering; · references to “Public Warrants” refer to BGS Corp. Warrants that were sold as part of the Units in BGS Corp.’s initial public offering (whether they were purchased in the offering or thereafter in the open market); · references to “private placements” refer to the private placements of the Sponsor Warrants; · references to BGS Corp.’s “initial investors” refer to the following individuals: Julio Gutierrez, Claudia Gomez, Cesar Baez, Mariana GutierrezGarciaand John Grabski; · references to “underwriters” refer to the underwriters of BGS Corp.'s initial public offering; · references to “Companies Act” refers to theBVI Business Companies Act, 2004 of the British Virgin Islands; · references to the “memorandumand articles of association” refer to BGS Corp.’s memorandum and articles of association, as amended; and · all dollar amounts are in U.S. dollars unless otherwise indicated. 4 SUMMARY OF THE PROSPECTUS This summary highlights selected information from this prospectus but may not contain all of the information that may be important to you.Accordingly, we encourage you to read carefully this entire prospectus, including the Merger Agreement attached as Annex A.Please read these documents carefully as they are the legal documents that govern the Business Combination and your rights in the Business Combination. The Parties BGS Acquisition BGS Acquisition Subsidiary, Inc. 20 West 55th Street, 2nd Floor New York, NY 10019 Telephone: (212) 823-0281 BGS Acquisition is a wholly owned subsidiary of BGS Corp. formed in June 2013 for the purpose of engaging in the Business Combination.BGS Acquisition will be the survivor of the Redomestication and willremain the parent company of Merger Sub. BGS Corp. BGS Acquisition Corp. 20 West 55th Street, 2nd Floor New York, NY 10019 Telephone: (212) 823-0281 BGS Corp. is a blank check company that was incorporated as a British Virgin Islands business company with limited liability on August 9, 2011 for the purpose of acquiring, engaging in a share exchange, share reconstruction and amalgamation with, contractual control arrangement with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses or assets. Prior to its initial public offering, BGS Corp. issued an aggregate of 1,725,000 Founder Shares, no par value,to the Initial Shareholder. On March 14, 2012, BGS Corp.’s directors approved a 1.125-for-1 reverse split of BGS Corp.’s outstanding Founder Shares, reducing the number of outstanding Founder Shares from 1,725,000 to 1,533,333. When BGS Corp.’s underwriters elected not to exercise their over-allotment option in connection with BGS Corp’s initial public offering, the Initial Shareholder forfeited 200,000 Founder Shares, pursuant to the terms of the private placement of the Founder Shares, and now owns 1,333,333 Founder Shares. BGS Corp. completed its initial public offering on March 26, 2012 of 4,000,000 Units at a purchase price of $9.50 per Unit (the offering price to the public of $10.00 per Unit minus the underwriters’ discount of $0.30 per Unit and deferred corporate finance fee of $0.20 per Unit).Each Unit included one Ordinary Share and one Public Warrant to purchase one Ordinary Share at an exercise price of $10.00 pursuant to BGS Corp.’s registration statement on Form F-1 (File No. 333-178780).Pursuant to private placements, BGS Corp. issued 3,266,667 Sponsor Warrants (together with the Public Warrants, the BGS Corp. Warrants).The offerings yielded total net proceeds to BGS Corp. of approximately $40,600,000, all of which was placed in a trust account established for the benefit of the BGS Corp.’s public shareholders.As of September 5, 2013, approximately$40,600,015was held in deposit in BGS Corp.’s trust account. 5 On March 21, 2012, the Units commenced trading on the NASDAQ Capital Market under the symbol “BGSCU.” On May 18, 2012, BGS Corp. was notified by its underwriters that the Units could be separated into the Ordinary Shares and BGS Corp. Warrants underlying the Units and commenced trading on the NASDAQ Capital Market under the symbols “BGSC” and “BGSCW,” respectively. Following the separation, the Units continue trading. TransnetYX TransnetYX Holding Corp. 8110 Cordova Road, Suite 119 Cordova, TN 38016 Phone: 901-507-0476 TransnetYX is a Delaware corporation formed in 2002 to develop an automated genotyping platform and provide genotyping testing services to various biotechnology and medical researchers.The company has two wholly owned subsidiaries, TransnetYX Inc., or TYX, a Tennessee corporation, which operates a molecular diagnostic laboratory and an animal genotyping business, and Harmonyx Diagnostics, Inc., or Harmonyx, a Tennessee corporation, which is developing, marketing and distributing products for pharmacogenomics testing services. TransnetYX is a molecular diagnostics processing company based in Memphis, Tennessee that provides 24-hour and 72-hour genetic testing in the animal genotyping market.Generally, genotyping is the process of determining which genetic variants a laboratory animal or a person possesses.Since launching these services in June 2004, TransnetYX has processed over 6.8 million customer tests with a 99.97% accuracy rate for over 200 leading academic and pharmaceutical research customers throughout the U.S. and in Europe. Developed with proprietary technology and the latest lab-automation equipment, its molecular analysis platform provides unprecedented volume, speed, accuracy and cost advantages. Utilizing the same automated processing platform, through Harmonyx, the TransnetYX laboratory became Clinical Laboratory Improvement Amendment of 1988, as amended, or CLIA, approved, which enables TransnetYX to test human DNA samples for physicians. TransnetYX operates a molecular diagnostic laboratory to support these two business units:Laboratory Animal Genotyping and Personalized Medicine Genotyping. Laboratory Animal Genotyping Market TransnetYX performs laboratory animal genotyping on several species, including, mice, zebrafish, rats, ferrets, rabbits and goats.Currently, approximately 90% of TransnetYX’s laboratory genetic screening is performed on mice.TransnetYX estimates the worldwide market for animal genetic screening to be approximately $400 million per year.TransnetYX also estimates that there are over 90 million mice worldwide bred in research breeding facilities, and of these mice about half are mutant mice, which means they have had genes knocked in or knocked out and will need to be genotyped to ensure the proper genetic strain for medical research.Researchers generally perform this test by hand, which, because of the volume and complexity, can be time consuming and prone to clerical or procedural error when performed manually. Personalized Medicine Genotyping Market Scientists, physicians and the pharmaceutical industry are actively developing ways to customize medical treatments to suit each person’s distinctive genetic signature. Pharmacogenomics, or PGx, is the analysis of a patient’s specific genetic expression in order to optimize their drug therapy to ensure maximum efficacy with minimal adverse effects. As with the animal testing market, the clinical researchers identify specific biomarkers which are portions of the genome that are most likely to affect the body’s reaction to a given treatment. This basic genetic test must yield a simple (yes/no) genotyping result for each of the biomarkers in the person being tested. Once these biomarkers are identified as affecting the response to a proposed treatment and the drug goes to market, there will be a need to genotype the patient in conjunction with the prescription. 6 Historically the prescribers have had to rely upon trial and error based upon disease symptoms, weight of the patient and the presence of enzymes to determine both efficacy and dosage for the drug prescribed. PGx changes this process to a more diagnostic focused, personalized medicine. Simply put, personalized medicine is a medical model that proposes the customization of healthcare, with decisions and practices being tailored to the individual patient by use of genetic or other information. Given that information, a provider will have a higher probability of success in prescribing the right medical treatment in the right proportion for a patient’s personal needs and, in the process, predict and lower potential side effects. The Redomestication, Business Combination and Merger Agreement Redomestication to Delaware BGS Corp. will effect a merger in which it will merge with and into BGS Acquisition, with BGS Acquisition surviving the merger.BGS Acquisition was formed in June 2013 for the purposes of effectuating the Business Combination.Its Chief Executive Officer is Cesar Baez, BGS Corp.’s Chief Executive Officer. At the time of the Redomestication: ·Each of the 4,000,000 Public Shares will be converted automatically into one substantially equivalent share of BGS Acquisition’s Common Stock; ·The 1,333,333 Founder Shares will be converted automatically into 666,667 shares of Common Stock which will not be transferable until the date (1) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (2) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, (3) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $15.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination, and (4) with respect to 25% of such Common Stock, that the closing price of the Common Stock exceeds $17.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; ·Each of the4,000,000 Public Warrants will be converted into a substantially equivalent warrant to purchase Common Stock, each exercisable for one share of Common Stock at $10.00 per share, or the BGS Acquisition Warrants; ·Each of the Sponsor Warrants will be converted into 1/20th of a share of Common Stock, one-half of which will not be transferable until the date when the closing price of the Common Stock exceeds $12.00 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination and one-half of which will not be transferable until the date when the closing price of the Common Stocks exceeds $13.50 for any 20 trading days within a 30-trading day period following the consummation of the Business Combination; and ·Each unit purchase option of BGS Corp. held by the underwriters will be converted into one substantially equivalent purchase option to acquire one share of Common Stock and one BGS Acquisition Warrant. Upon effectiveness of the Redomestication, BGS Corp. will cease to exist and BGS Acquisition will be the surviving corporation.As a result, BGS Acquisition will assume all the property, rights, privileges, agreements, powers and franchises, debts, liabilities, duties and obligations of BGS Corp., including any and all agreements, covenants, duties and obligations of BGS Corp. set forth in the Merger Agreement. For further information regarding the Merger Agreement, see “The Merger Agreement” beginning on page 55of this prospectus. 7 Merger with TransnetYX; Merger Consideration Immediately following the Redomestication, TransnetYX will be merged with and into Merger Sub, a Delaware corporation and wholly owned subsidiary of BGS Acquisition.Pursuant to the terms of the Merger Agreement, in exchange for all of the outstanding shares of TransnetYX common stock, BGS Acquisition will issue to the stockholders of record of TransnetYX 8,000,000 shares of Common Stock on a pro rata basis and will pay a maximum of $15.0 million in cash, up to $11.0 million of which may be paid in additional shares of Common Stock if there is not adequate cash to accommodate a $15.0 million payment to the stockholders of TransnetYX and have $6.0 million available in the surviving company for payment of transaction expenses and for working capital purposes.Two million of the shares of Common Stock held by Black Diamond, or the Lock-up Common Stock, immediately following the Transaction Merger will be subject to a lock-up agreement, or the Lock-up Agreement, that will limit Black Diamond’s ability to dispose of the Lock-up Common Stock until the earlier of the post-Business Combination operating company achieving gross revenues in fiscal year 2015 in excess of $60 million or December 31, 2020.A copy of the Lock-up Agreement is attached hereto as Annex B.In addition, the stockholders of TransnetYX may receive up to an additional 8,000,000 shares of Common Stock pursuant to an earn-out schedule contained in the Merger Agreement, the Earn-out Common Stock, based on the gross revenues of the post-Business Combination operating company in fiscal year 2015. Prior to the Business Combination, as set forth in BGS Corp.’s memorandum and articles of association, BGS Corp. must offer the holders of its Ordinary Shares the opportunity to redeem their Ordinary Shares pursuant to a tender offer, or the Offer. The consummation of the Business Combination, pursuant to BGS Corp.’s memorandum and articles of association, is conditioned upon BGS Acquisition maintaining $5,000,001 in net tangible assets following the consummation of the Business Combination.Pursuant to the Merger Agreement, BGS Acquisition will be required to have at least $10.0 million in cash to close the Business Combination, with at least $4.0 million as part of the merger consideration to be paid to the TransnetYX stockholders in cash in connection with the Transaction Merger.Therefore, BGS Corp. must have sufficient funds remaining in its trust account following redemptions to be able to satisfy the cash requirements of the Transaction Merger. After the Business Combination, assuming no redemptions of Ordinary Shares for cash, BGS Corp.’s current public shareholders will own approximately 31.2% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 6.1% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 62.3% of BGS Acquisition.Assuming redemption by holders of 3,014,778 sharesof BGS Corp.’s outstanding Public Shares, BGS Corp. public shareholders will own approximately 8.8% of BGS Acquisition, BGS Corp.’s current directors, officers and affiliates will own approximately 7.0% of BGS Acquisition, and the pre-Business Combination stockholders of TransnetYX will own approximately 81.6% of BGS Acquisition. Business Combination Deadline Tender Offer BGS Corp. has issued a tender offer, pursuant to which it offered the holders of Ordinary Shares the chance to tender their Ordinary Shares for cash rather than retain Ordinary Shares that are subject to the Business Combination Deadline of November 26, 2013 (assuming the BGS Corp. shareholders approve the amendment to the memorandum and articles of association of BGS Corp. to extend the Business Combination Deadline to November 26, 2013), or the Extension Tender Offer.If more than 3,014,778 Ordinary Shares are tendered in the Extension Tender Offer, BGS Corp. will not be able to close the Business Combination by the Business Combination Deadline. The Registration Rights Agreements As a condition to the consummation of the Business Combination, BGS Acquisition will enter into Registration Rights Agreements with Black Diamond and the TransnetYX stockholders that provide for the registration of the Earn-out Common Stock and the Lock-up Common Stock.The former TransnetYX holders will be entitled to make up to two total demands that BGS Acquisition register the Earn-out Common Stock and the Lock-up Common Stock.In addition, the holders of Earn-out Common Stock have certain “piggy-back” registration rights.BGS Acquisition will bear the expenses incurred in connection with the filing of any such registration statements.Copies of the Registration Rights Agreements are attached to this prospectus as Annex C and Annex D. 8 Reasons for BGS Corp. and TransnetYX to Enter into the Business Combination The board of directors of BGS Corp. concluded that the Business Combination and the related transactions are in the best interests of BGS Corp.’s shareholders. In reaching its decision the board of directors of BGS Corp. considered various industry and financial data and due diligence and evaluation materials provided by TransnetYX. For a more complete discussion of these factors, see “The Merger Agreement—BGS Corp.’s Reasons to Enter into the Transaction” beginning on page 65of this prospectus. The TransnetYX board of directors considered many factors in concluding that the terms of the Transaction Merger are advisable, consistent with, and in furtherance of, the strategies and goals of TransnetYX and recommending the approval and adoption of the Merger Agreement by the TransnetYX stockholders. For a more complete discussion of these factors, see “The Merger Agreement—TransnetYX’s Reasons to Enter into the Transaction” beginning on page 65of this prospectus. Interests of Certain Persons in the Business Combination BGS Corp.’s directors and officers have interests in the Business Combination that are different from, or in addition to, the interests of its shareholders, including: · If the proposed Business Combination is not completed by the Business Combination Deadline, BGS Corp. will be required to liquidate.In such event, the 1,333,333 Founder Shares held by BGS Corp.’s Initial Shareholder will expire worthless, as will the 3,266,667 Sponsor Warrants.Such Founder Shares and Sponsor Warrants had an aggregate market value of approximately $14.3 million based on the closing price of the Ordinary Shares of $10.14 and BGS Corp. Warrants of $0.24, on the NASDAQ Capital Market as of September 5, 2013. · Unless BGS Corp. consummates the Business Combination, its officers, directors and its Initial Shareholder will not receive reimbursement for any out-of-pocket expenses incurred by them to the extent that such expenses exceeded the amount of its working capital.As of September 5, 2013, BGS Corp.’s officers, directors and Initial Shareholder were entitled to $833,919 in reimbursable expenses.As a result, the financial interest of BGS Corp.’s officers, directors and its Initial Shareholder or their affiliates could influence its officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. · BGS Corp.’s Initial Shareholder has contractually agreed that, if BGS Corp. liquidates prior to the consummation of a business combination, he will be personally liable to ensure that the proceeds in the trust account are not reduced below $10.15 per share by the claims of target businesses or claims of vendors or other entities that are owed money by BGS Corp. for services rendered or contracted for or products sold to it.Therefore, BGS Corp.’s Initial Shareholder has a financial interest in consummating any business combination, thereby resulting in a conflict of interest.BGS Corp.’s Initial Shareholder or his affiliates could influence BGS Corp.’s officers’ and directors’ motivation in pursuing TransnetYX as a target and therefore there may be a conflict of interest when the directors and officers determine whether the Business Combination is in the BGS Corp. shareholders’ best interests. · If the Business Combination with TransnetYX is completed, Patrick Imeson and Robert Bean of TransnetYX and Cesar Baez of BGS Corp. will serve as directors of BGS Acquisition.Additionally, TransnetYX and BGS Corp. will collectively designate four independent members to the board of directors of BGS Acquisition. · The exercise of BGS Corp.’s directors’ and officers’ discretion in agreeing to changes or waivers in the terms of the transaction may result in a conflict of interest when determining whether such changes or waivers are appropriate and in best interests of BGS Corp.’s shareholders. 9 Shareholder Meeting There is no vote of BGS Corp. shareholders required for the approval of the Business Combination.However, there is a meeting of the BGS Corp. shareholders on September 13, 2013, or the Shareholder Meeting, to approve an amendment to the memorandum and articles of association to extend the Business Combination Deadline from September 26, 2013 to November 26, 2013, the Extension Amendment, and to approve an amendment to the Investment Management Trust Agreement, or the IMTA, by and between BGS Corp. and Continental Stock Transfer & Trust Company entered into at the time of BGS Corp.’s initial public offering to (1) permit the withdrawal from the trust account of an amount sufficient to purchase the Public Shares validly tendered and not withdrawn in the Extension Tender Offer and (2) extend the date on which to liquidate the trust account in accordance with the IMTA to November 26, 2013 (the IMTA Amendment). As of September 5, 2013, there were 5,333,333 Ordinary Shares issued and outstanding, including 4,000,000 Public Shares.Only persons who hold Ordinary Shares of record as of the close of business on August 15, 2013 are entitled to vote at the Shareholder Meeting on September 13, 2013, which is being held to approve the Extension Amendment and the IMTA Amendment.Approval of the Extension Amendment requires sixty-five percent (65%) of the Ordinary Shares voting at the meeting and the IMTA Amendment requires the affirmative vote of sixty-five percent (65%) of the issued and outstanding Public Shares. The Sponsor of BGS Corp. has agreed to vote its 1,333,333 shares (representing 25% of the issued shares) in favor of the Extension Amendment proposal to be presented at the Shareholder Meeting. As the Sponsor’s shares are not Public Shares, the Sponsor will not be voting on the IMTA Amendment proposal. Holders of BGS Corp. Warrants do not have voting rights as to all proposals to be presented at the Shareholder Meeting. Appraisal Rights There is no vote of BGS Corp. shareholders required for the approval of the Business Combination, and accordingly, there are no appraisal rights in relation to matters to be considered at the Shareholder Meeting.However, BGS Corp. shareholders will have appraisal rights in relation to the Redomestication.A shareholder electing to dissent from the Redomestication is required to give BGS Corp. a written notice of its decision to dissent within 20 days immediately following the date when the copy of a plan of merger approved by BGS Corp. in connection with the Redomestication or an outline of the the plan of merger is given to the shareholder under the Companies Act. Material U.S. Federal Income Tax Consequences The Redomestication should qualify as a reorganization for U.S. federal income tax purposes within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended, or the Code.However, due to the absence of guidance directly on how the provisions of Section 368(a) apply in the case of a merger of a corporation with no active business and only investment-type assets, this result is not entirely free from doubt.Accordingly, due to the absence of such guidance, it is not possible to predict whether the IRS or a court considering the issue would take a contrary position. If the Redomestication qualifies as a reorganization within the meaning of Section 368(a), except as otherwise provided below in the sections entitled “Material U.S. Federal Income Tax Consequences—U.S. Holders—PFIC Considerations” and “Material U.S. Federal Income Tax Consequences—U.S. Holders—Effect of Section 367,” beginning on pages 42and 45, respectively, of this prospectus, a U.S. Holder (as that term is defined in the section entitled “Material U.S. Federal Income Tax Consequences—General” beginning on page 39of this prospectus) of BGS Corp. securities should not recognize gain or loss upon the exchange of its BGS Corp. securities solely for BGS Acquisition securities pursuant to the Redomestication.A U.S. Holder’s aggregate tax basis in the BGS Acquisition securities received in connection with the Redomestication should be the same as the aggregate tax basis of the BGS Corp. securities surrendered in exchange therefor in the transaction, increased by any amount included in the income of such U.S. Holder under the PFIC rules or Section 367(b) of the Code.See the discussion under “Material U.S. Federal Income Tax Consequences—U.S. Holders—PFIC Considerations” and “Material U.S. Federal Income Tax Consequences—U.S. Holders—Effect of Section 367,” beginning on pages 42and 45, respectively, of this prospectus.In addition, the holding period of the BGS Acquisition securities received in the Redomestication generally should include the holding period of the BGS Corp. securities surrendered in exchange therefor in the Redomestication.A U.S. Holder of BGS Corp. Warrants who receives cash in exchange for such warrants generally would recognize gain or loss in an amount equal to the difference, if any, between the U.S. Holder’s adjusted tax basis in its BGS Corp. Warrants and the cash received in exchange for such warrants. 10 If the Redomestication should fail to qualify as a reorganization under Section 368(a) of the Code, a U.S. Holder of BGS Corp. securities generally would recognize gain or loss with respect to its BGS Corp. securities in an amount equal to the difference, if any, between the fair market value of the corresponding BGS Acquisition securities received in the Redomestication and the U.S. Holder’s adjusted tax basis in its BGS Corp. securities surrendered in exchange for the BGS Acquisition securities.In such event, the U.S. Holder’s basis in the BGS Acquisition securities would be equal to their fair market value, and such U.S. Holder’s holding period for the BGS Acquisition securities would begin on the day following the date of the Redomestication. The Transaction Merger is intended to qualify as a reorganization within the meaning of Section 368(a) of the Code.Assuming the Transaction Merger so qualifies, for U.S. federal income tax purposes, U.S. Holders of TransnetYX securities whose shares are exchanged in the Transaction Merger for the merger considerationwill generally recognize gain (but not loss) in an amount equal to the lesser of (i) the holder’s gain realized (i.e., the excess, if any, of the sum of the amount of cash and the fair market value, as of the effective time of the merger, of the Common Stock received over the holder’s adjusted tax basis in the shares of TransnetYX securities surrendered) and (ii) the amount of cash or other property constituting boot that is received pursuant to the Transaction Merger.In certain circumstances, this gain could be taxable as a dividend rather than a capital gain.The tax consequences to a U.S. Holder of TransnetYX securities are described in greater detail in the section entitled “Material U.S. Federal Income Tax Consequences” beginning on page 39of this prospectus.You are urged to consult with your own tax advisor as to the tax consequences of the Transaction Merger in your particular circumstances, including the applicability and effect of the alternative minimum tax and any state, local or foreign and other tax laws and of changes in those laws. If the Transaction Merger should fail to qualify as a reorganization under Section 368(a), a U.S. Holder of TransnetYX securities generally would recognize gain or loss with respect to its TransnetYX securities in an amount equal to the difference, if any, between the U.S. Holder’s adjusted tax basis in the TransnetYX securities and the fair market value of the corresponding Common Stock received in the Transaction Merger.In such event, the U.S. Holder’s basis in the Common Stock would be equal to its fair market value, and such U.S. Holder’s holding period for the Common Stock would begin on the day following the date of the Transaction Merger. See “Material U.S. Federal Income Tax Consequences” beginning on page 39of this prospectus for further discussion of these and other tax consequences. Anticipated Accounting Treatment The Transaction Merger will be accounted for as a “reverse merger” and recapitalization since the sellers of TransnetYX will control the combined company immediately following the completion of the transaction.TransnetYX will be deemed to be the accounting acquirer in the transaction and, consequently, the transaction is treated as a recapitalization of TransnetYX.Accordingly, the assets and liabilities and the historical operations that are reflected in the financial statements will be those of TransnetYX and will be recorded at the historical cost basis of TransnetYX.BGS Corp.’s assets, liabilities and results of operations will be consolidated with the assets, liabilities and results of operations of TransnetYX after consummation of the acquisition. Regulatory Approvals The Redomestication, the Transaction Merger and the other transactions contemplated by the Merger Agreement are not subject to any additional federal or state regulatory requirements or approvals, including the Hart-Scott Rodino Antitrust Improvements Act of 1976, except for filings with the State of Delaware and with the Registry of Corporate Affairs in the British Virgin Islands necessary to effectuate the transactions contemplated by the Merger Agreement. 11 BGS CORP. SUMMARY FINANCIAL INFORMATION The data below for the period from August 9, 2011 (date of incorporation) to July 31, 2012 has been derived from BGS Corp.’s audited financial statements for such period, which are included elsewhere in this prospectus. The data below as of and for the nine months ended April 30, 2013 has been derived from BGS Corp.’s financial statements as of such date and for such period, which are unaudited, but which, in management’s opinion, include all adjustments, consisting only of normal, recurring adjustments, necessary for a fair presentation of the data, and which are included elsewhere in this prospectus. BGS Corp.’s unaudited statement of operations for the nine months ended April 30, 2013 may not be indicative of the results that may be expected for the full year. The information presented below should be read in conjunction with “Capitalization” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations of BGS Corp.” beginning on pages 37and 93, respectively, of this prospectus and BGS Corp.’s audited and unaudited financial statements and notes thereto beginning on page F-2 of this prospectus. Statement of Operations Data (unaudited): Nine Months Ended April 30, 2013 For the Period from
